DETAILED ACTION
This Office Action is in response to Applicant’s Pre-Appeal Brief filed on 3/3/2022.
Claims 8-9 and 18-19 were canceled 
Claims 1-7, 10-17, and 20 are pending for examination. 
US20170US20170132951A1132951A1

Response to Arguments
Applicant’s arguments, see pages 2-3, filed “F, with respect to the rejection(s) of claim(s) 1-7, 10-17, and 20 under 35 U.S.C. 103  have been fully considered and are persuasive. However a new ground of rejection is formed utilizing a different combination of paragraphs from references cited in the previous office action. The examiner notes that Pifko teaches determining a harsh-event score based on a ratio of a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time in Para 121 “The driver event features provide the average number of events for each event type normalized to a particular trip distance, such as 10 miles”. The harsh-event score is fully encompassed by  the driver event features provide the average number of events for each event type (a number of harsh events identified during the first period of time) normalized to a particular trip distance, such as 10 miles (a number of distance units driven during the first period of time). Furthermore, Para 124 of Pifko recited “The driver relative score parameters are computed by taking the ratio of the driver features 114 to the population features 110 for each feature type. For event features, this ratio describes the typical number of unsafe driving events experienced during a trip by this driver compared to what is typical for the driving conditions of that population”, indicating that the driver features 114 includes a value related to a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time. It would beeen obvious to combine the references to teach the feature of “determining a harsh-event score based on a ratio of a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time”

Applicant’s arguments, see pages 3-4, filed “F, with respect to the rejection(s) of claim(s) 1-7, 10-17, and 20 under 35 U.S.C. 103  have been fully considered and are not persuasive.  The examiner notes that the combination of Fields and Pifko teaches determining a driver-penalty score for the operator of the vehicle based on a ratio of a first quantity and a second quantity, wherein the first quantity comprises the harsh-event score added to a sum of the event-penalty score, and the second quantity comprises the metric score parameter. The examiner notes that Pifko teaches the harsh-event score (driver event features) while Fields teaches the first quantity comprises the harsh-event score added to a sum of the event-penalty scores in Para 231 “The driving-monitor system 30 may sum the weighted scores to determine a composite driving session score (block 1010). The composite driving session score may be logged in with a timestamp and stored to memory (e.g., the memory 133 shown in FIG. 1B) and/or sent to the server 351 for remote storage”. It would be obvious to combine different score values in order to form a composite driving session score (first quantity). The combination of the two references teaches determining a driver-penalty score for the operator of the vehicle based on a ratio of a first quantity and a second quantity (Pifko: Para 44 “determine a trip segment score from the trip-to-population comparison for that segment”), wherein the first quantity (Fields: composite driving session score) comprises the harsh-event score (Pifko: driver event features) added to a sum of the event-penalty score (Fields: acceleration score), and the second quantity comprises the metric score parameter (Pifko: population features).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis-Step 1 
Claims 1 are directed to A method carried out by a driver-scoring device (i.e., a process). Therefore, claims 1-7, 10 are within at least one of the four statutory categories. 
101 Analysis-Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for reminder of the 101 rejection. Claim 1 recites:
A method carried out by a driver-scoring device, the method comprising:
identifying, during a first period of time, each of one or more events performed by an operator of a vehicle and having a detected g-force above a threshold g-force amount as a harsh event;
determining a harsh-event score based on a ratio of a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time;
determining a respective event-penalty score for each of the identified harsh events based on a penalty factor associated with each of the identified harsh events;
determining a metric score parameter based on historical driving data of a plurality of operators of a plurality of vehicles; and
determining a driver-penalty score for the operator of the vehicle based on a ratio of a first quantity and a second quantity, wherein the first quantity comprises the harsh-event score added to a sum of the event-penalty scores, and the second quantity comprises the metric score parameter.
The examiner submits that the foregoing bolded limitation(s) constitute a "mental process" and/or “certain methods of organizing human activity” because under its broadest reasonable interpretation, the claim covers performance of the limitation by a user or in the human mind. For example, “identifying … a harsh event” in the context of this claim encompasses the user mentally identifying one or more events. Similarly, the limitation of " determining a harsh-event score " in the context of this claim encompasses the user mentally determining a value.  Furthermore, the limitation of “determining a respective event-penalty score” in the context of this claim encompasses the user mentally determining a value. The limitation of “determining a metric score parameter” in the context of this claim encompasses the user mentally determining a parameter. Lastly, the limitation of “determining a driver-penalty score for the operator” in the context of this claim encompasses the user mentally determining a value. Accordingly, the claim recites at least one abstract idea.

101 Analysis-Step 2A, Prong II
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim as a whole, integrates the abstract into a partial application. As noted in the 2019 PEG, it must be determined whether there are any additional elements recited in the claim beyond the judicial exception(s), and whether those additional elements integrate the exception into a practical application of the exception.
	 Independent claim 1 does not include any additional elements recited in the claim beyond the judicial exception(s).

	101 Analysis-Step 2B
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
Hence the claim is not patent eligible. 
Therefore, claim(s) 1 is/are ineligible under 35 U.S.C. 101.

	Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim further narrows the abstract idea recited in claim 1 (further defines what the penalty factor in claim 1 is), as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 further defines what the respective event-penalty score is. The claim further narrows the abstract idea recited in claims 1 and 2, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim further narrows the abstract idea recited in claim 1 (further defines what the penalty factor in claims 1 and 2 is), as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 further defines what metric score parameter is. The claim further narrows the abstract idea recited in claim 1, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 further defines what constitutes a detected harsh event (maneuver and threshold g-force associated with that maneuver). The claim further narrows the abstract idea recited in claim 1, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 further defines what constitutes a maneuver and its respective threshold g-force. The claim further narrows the abstract idea recited in claims 1 and 6, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.


	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 further defines what constitutes a detected harsh event for a second operator who’s score is utilized in the metric score parameter (maneuver and threshold g-force associated with that maneuver). The claim further narrows the abstract idea recited in claim 1, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

Claims 11-17, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis-Step 1 
Claims 11 are directed to A driver-scoring device (i.e., a machine). Therefore, claims 11-17, 20 are within at least one of the four statutory categories. 
101 Analysis-Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 11 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for reminder of the 101 rejection. Claim 1 recites:
A driver-scoring device comprising a processor and a non- transitory computer-readable storage medium comprising instructions that, when executed by the processor, cause the driver-scoring device to:
identifying, during a first period of time, each of one or more events performed by an operator of a vehicle and having a detected g-force above a threshold g-force amount as a harsh event;
determining a harsh-event score based on a ratio of a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time;
determining a respective event-penalty score for each of the identified harsh events based on a penalty factor associated with each of the identified harsh events;
determining a metric score parameter based on historical driving data of a plurality of operators of a plurality of vehicles; and
determining a driver-penalty score for the operator of the vehicle based on a ratio of a first quantity and a second quantity, wherein the first quantity comprises the harsh-event score added to a sum of the event-penalty scores, and the second quantity comprises the metric score parameter.
The examiner submits that the foregoing bolded limitation(s) constitute a "mental process" and/or “certain methods of organizing human activity” because under its broadest reasonable interpretation, the claim covers performance of the limitation by a user or in the human mind. For example, “identifying … a harsh event” in the context of this claim encompasses the user mentally identifying one or more events. Similarly, the limitation of " determining a harsh-event score " in the context of this claim encompasses the user mentally determining a value.  Furthermore, the limitation of “determining a respective event-penalty score” in the context of this claim encompasses the user mentally determining a value. The limitation of “determining a metric score parameter” in the context of this claim encompasses the user mentally determining a parameter. Lastly, the limitation of “determining a driver-penalty score for the operator” in the context of this claim encompasses the user mentally determining a value. Accordingly, the claim recites at least one abstract idea.

101 Analysis-Step 2A, Prong II
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim as a whole, integrates the abstract into a partial application. As noted in the 2019 PEG, it must be determined whether there are any additional elements recited in the claim beyond the judicial exception(s), and whether those additional elements integrate the exception into a practical application of the exception.
	 Independent claim 11 does not include any additional elements recited in the claim beyond the judicial exception(s).

	101 Analysis-Step 2B
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
Hence the claim is not patent eligible. 
Therefore, claim(s) 11 is/are ineligible under 35 U.S.C. 101.

	Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim further narrows the abstract idea recited in claim 11 (further defines what the penalty factor in claim 11 is), as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 further defines what constitutes a detected harsh event (maneuver and threshold g-force associated with that maneuver). The claim further narrows the abstract idea recited in claim 11, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 further defines what constitutes a maneuver and its respective threshold g-force. The claim further narrows the abstract idea recited in claims 11 and 13, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 further defines what constitutes a detected harsh event for a second operator who’s score is utilized in the metric score parameter (maneuver and threshold g-force associated with that maneuver). The claim further narrows the abstract idea recited in claim 11, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 recites similar limitations to claim 1, as well as incorporating the same abstract idea. The claim is not patent eligible.  

	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim further narrows the abstract idea recited in claim 16 (further defines what the penalty factor in claim 16 is), as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 further defines what constitutes a detected harsh event for a second operator who’s score is utilized in the metric score parameter (maneuver and threshold g-force associated with that maneuver). The claim further narrows the abstract idea recited in claim 16, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 10-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields (US PG Pub 20170132951A1) in view of NPL-1 (Non-Patent Literature titled “Driver safety scorecards” supplied by applicant through IDS filed on July 30th, 2019, hereinafter referred to as NPL-1) further in view of Pifko (US20190066535A1).

	In regards to claim 1, Fields teaches a method carried out by a driver-scoring device, the method comprising: 
	identifying, during a first period of time, each of one or more events performed by an operator of a vehicle and having a detected g-force above a threshold g-force amount as a harsh event (Fields: Para 177 “Performance indicators may be a series of measurements of conditions or characteristics pertaining to driver performance”; Para 177 “measurements may be logged periodically (e.g., every millisecond, every second, etc.) or may be logged conditionally on the occurrence of an event (e.g., a force of a magnitude above a certain threshold is detected) and stored in data storage 663 as a performance indicator log.”; Para 178 “The driver-evaluation system 100 may make performance indicator logs for primary performance indicators such as driver gaze location and vehicle movement (e.g., vehicle position relative to lane markings, vehicle position relative to other vehicles; and acceleration along the X, Y, or Z axes)”; Para 131 “The session statistics graphic 417 includes statistics about the driver's most recent driving session, such as the driving duration, the number of trips the driver has taken, and the distance of the most recent driving session”; Para 227 “the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s2).”);
	 determining a respective event-penalty score for each of the identified harsh events based on a penalty factor associated with each of the identified harsh events (Fields: Para 227 “the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135”; Para 227 “1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s2”);
	… wherein the first quantity comprises the harsh-event score added to a sum of the event-penalty scores (Fields: Para 231 “The driving-monitor system 30 may sum the weighted scores to determine a composite driving session score (block 1010). The composite driving session score may be logged in with a timestamp and stored to memory (e.g., the memory 133 shown in FIG. 1B) and/or sent to the server 351 for remote storage”; Para 232 “the composite driving session score is determined, at least in part, based on other scores instead of or in addition to the scores described above”; Para 233 “Additional primary and secondary performance indicators may be used in the determination of the composite driving session score. For example, a gaze location score, a scanning frequency score, a gaze location score, a lane deviation score, a lane centering score, or a time to collision score may be added to the calculation of the composite driving session score”)…
Yet Fields do not explicitly teach 
determining a harsh-event score based on a ratio of a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time.
determining a metric score parameter based on historical driving data of a plurality of operators of a plurality of vehicles; and
determining a driver-penalty score for the operator of the vehicle based on a ratio of a first quantity and a second quantity… and the second quantity comprises the metric score parameter.
However, in the same field of endeavor, NPL-1 teaches determining a harsh-event score based on [[a ratio of]] a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time (NPL-1: Page 17)

    PNG
    media_image1.png
    309
    802
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method carried out by a driver-scoring device of Fields with the feature of determining a harsh-event score based on a number of harsh events identified during the first period of time and the number of distance units driven during the first period of time disclosed by NPL-1. One would be motivated to do so for the benefit of fair grading system.
Yet the combination of Fields and NPL-1 do not explicitly teach determining a harsh-event score based on a ratio of a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time.
determining a metric score parameter based on historical driving data of a plurality of operators of a plurality of vehicles; and
determining a driver-penalty score for the operator of the vehicle based on a ratio of a first quantity and a second quantity … and the second quantity comprises the metric score parameter.
However, in the same field of endeavor, Pifko teaches determining a harsh-event score based on a ratio of a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time (Pifko: Para 121 “The driver event features provide the average number of events for each event type normalized to a particular trip distance, such as 10 miles”)
determining a metric score parameter based on historical driving data of a plurality of operators of a plurality of vehicles (Pifko: Para 52 “Once a population 108 is identified, the system then extracts population features 110 in a manner similar to the feature extraction process for trips. Population features 110 represent the average number of events for each event type normalized to a particular trip distance”; Para 100 “In order to evaluate trip segments relative to their population, defining features for the population 108 need to be determined. These features are the same as the trip segment features and include both event and behavior features. However, the population features 110 are aggregated over multiple trips and are derived from the trip features 106”; Para 101 “For events, the population features 110 represent the average number of events for each event type normalized to a particular trip distance, such as 10 miles. This is determined by taking the event counts from each trip and scaling them by the ratio of 10 miles to the actual trip distance, resulting in the normalized event count. Then, the population event feature is the average of all of the normalized event counts. There are multiple options for computing this average normalized event count. One option is to compute the average over all trips within that population for all time. As more trips are added to the population, however, this type of averaging will lead to very slow population changes. Another option is to weight recent trips more heavily than past trips. This can be done using a running cliff, where only the last N trips are used to generate the population features 110”); and 
determining a driver-penalty score for the operator of the vehicle based on a ratio of a first quantity and a second quantity (Pifko: Para 4 “The trip features includes one or more of the following: event features and behavior features. Each event feature indicates an instance in which the processed trip data exceeds one or more event feature thresholds. Each behavior feature corresponds to a representation of a driving condition over the duration of the first trip segment”; Para 44 “An individual trip is then evaluated by comparing (e.g., computing the ratio of) the features of the trip segments to the features of the populations 108 to which they belong. For each population 108, the distribution of all of the trip-to-population comparisons is used to derive population scaling parameters 116 that create a desired, easily interpretable distribution of trip-to-population scores. For a given trip, the scaling parameters 116 for each trip segment are used to determine a trip segment score from the trip-to-population comparison for that segment”; Para 113 “when the ratio of trip features 106 to population features 110 is used as a relative score parameter, the result can take on a value of 0 to an arbitrarily high number, depending on the trip and population feature values. It is perhaps easier to interpret the results if they are placed on a 0-100 scale, however, with 100 indicating great performance and 0 indicating poor performance”)… the second quantity comprises the metric score parameter (Pifko: Para 52 “Once a population 108 is identified, the system then extracts population features 110 in a manner similar to the feature extraction process for trips. Population features 110 represent the average number of events for each event type normalized to a particular trip distance”; Para 100 “In order to evaluate trip segments relative to their population, defining features for the population 108 need to be determined. These features are the same as the trip segment features and include both event and behavior features. However, the population features 110 are aggregated over multiple trips and are derived from the trip features 106”; Para 101 “For events, the population features 110 represent the average number of events for each event type normalized to a particular trip distance, such as 10 miles. This is determined by taking the event counts from each trip and scaling them by the ratio of 10 miles to the actual trip distance, resulting in the normalized event count. Then, the population event feature is the average of all of the normalized event counts. There are multiple options for computing this average normalized event count. One option is to compute the average over all trips within that population for all time. As more trips are added to the population, however, this type of averaging will lead to very slow population changes. Another option is to weight recent trips more heavily than past trips. This can be done using a running cliff, where only the last N trips are used to generate the population features 110”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method carried out by a driver-scoring device of the combination Fields and NPL-1 with the feature of determining a harsh-event score based on a ratio of a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time; determining a metric score parameter based on historical driving data of a plurality of operators of a plurality of vehicles; and determining a driver-penalty score for the operator of the vehicle based on a ratio of a first quantity and a second quantity … and the second quantity comprises the metric score parameter disclosed by Pifko. One would be motivated to do so for the benefit of finding the “ratio describes how many unsafe driving events occurred during the trip” (Pifko: Para 105).

In regards to claim 2, the combination of Fields, NPL-1, and Pifko teaches the method of claim 1, and Fields further teaches the respective penalty factor associated with each of the identified harsh events is based on an amount that the g-force of the respective harsh event exceeds the threshold g-force amount (Fields: Para 227 “1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s2)”; i.e. acceleration force can be translated to g-force base on math conversion).

	In regards to claim 3, the combination of Fields, NPL-1, and Pifko teaches the method of claim 2, and NPL-1 further teaches wherein determining the respective event-penalty score for each of the identified harsh events comprises:
	Determining a respective ratio of the determined penalty factor associated with the identified harsh event to the number of distance units driven by the operator during the first period of time. (NPL-1: Page 17; i.e. the proportion between the distance driven and the number of events encompasses respective ratio)

    PNG
    media_image1.png
    309
    802
    media_image1.png
    Greyscale


In regards to claim 4, the combination of Fields, NPL-1, and Pifko teaches the method of claim 2, and Fields further teaches the respective penalty factor associated with each of the identified harsh events is a respective integer comprising a zero, a one, or a two, and is positively correlated to the amount that the g-force of the respective detected event exceeds the threshold g-force (Fields: Para 227 “1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s2)”; i.e. acceleration force can be translated to g-force base on math conversion).

In regards to claim 5, the combination of Fields, NPL-1, and Pifko teaches the method of claim 1, and Fields further teaches wherein the metric score parameter is based on a bottom percentile of driver-event ratios for the plurality of operators of the plurality of vehicles(Fields: Para 239 “As with the mirror checking score discussed above, using a dataset of driving performances by a large number of drivers (e.g., other drivers that have used the systems and methods described herein in the past), the driver-evaluation system 100 may calculate a distribution of scanning frequency performance. Using this distribution, the driver-evaluation system 100 may implement the method 1100 to calculate in which percentile the performance of the driver 321 belongs, and store that percentile as the scanning frequency score”), a driver-event ratio for a first operator of a first vehicle comprising a ratio of a number of events performed by the first operator of the first vehicle (Fields: Para 239 “The scanning frequency score may be calculated using one or more performance logs 135. A scanning frequency score can be determined by subtracting 1 point from a total score of 100 every time the driver 321 fails to shift his or her gaze from one important area for vehicle operation (e.g., the road, mirrors, etc.) to another important area for vehicle operation within a threshold period of time (e.g., 5 seconds) within a certain period of time”) having a g-force above the threshold g-force amount during a given period of time (Fields: Para 227 “1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s2)”; i.e. acceleration force can be translated to g-force base on math conversion; i.e. Fields disclose comparing driver-event ratio for a different task, however it would be reasonable to apply the same method regarding the event of g-force above the threshold).

In regards to claim 6, the combination of Fields, NPL-1, and Pifko teaches the method of claim 1, and Fields further teaches each of the respective identified harsh events comprises a respective maneuver of a selected maneuver type, the selective maneuver type comprises at least one of an acceleration maneuver, a braking maneuver, and a turning maneuver (Fields: Fig. 10), and the threshold g-force amount comprises a threshold g-force amount associated with the selected maneuver type (Fields: Para 227 “For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s2)”; Para 228 “For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s2)”; Para 229 “For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s2).”).

	In regards to claim 7, the combination of Fields, NPL-1, and Pifko teaches the method of claim 6, and Fields further teaches the threshold g-force amount associated with the acceleration maneuver comprises a positive threshold acceleration g-force(Fields: Para 227 “For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s2)”;, 
	the threshold g-force amount associated with the braking maneuver comprises a negative threshold acceleration g-force(Fields: Para 228 “For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s2)”), and 
	the threshold g-force amount associated with the turning maneuver comprises a threshold turning g-force. (Fields: Para 229 “For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s2).”; i.e. the values can be filled according to different setting and movement).

In regards to claim 10, the combination of Fields, NPL-1, and Pifko teaches the method of claim 1, and Fields further teaches the driver-penalty score comprises a multiplication result subtracted from one hundred (Fields: Para 231 “The driving-monitor system 30 may sum the weighted scores to determine a composite driving session score (block 1010). The composite driving session score may be logged in with a timestamp and stored to memory (e.g., the memory 133 shown in FIG. 1B) and/or sent to the server 351 for remote storage”; Para 232 “the composite driving session score is determined, at least in part, based on other scores instead of or in addition to the scores described above”; Para 233 “Additional primary and secondary performance indicators may be used in the determination of the composite driving session score. For example, a gaze location score, a scanning frequency score, a gaze location score, a lane deviation score, a lane centering score, or a time to collision score may be added to the calculation of the composite driving session score.”; i.e. composite driving session score encompasses driver-penalty score as it indicate the performance of the operator base on acceleration score (harsh-event score), 1-3 point subtraction (event-penalty score), and scanning frequency score (metric score parameter)), the multiplication result comprising one hundred multiplied by the ratio of the harsh-event score (Fields: Para 227 “an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session”) added to the sum of the respective event-penalty scores to the metric score parameter (Fields: Para 231The driving-monitor system 30 may sum the weighted scores to determine a composite driving session score (block 1010). The composite driving session score may be logged in with a timestamp and stored to memory (e.g., the memory 133 shown in FIG. 1B) and/or sent to the server 351 for remote storage. Alternatively, it will be understood that instead of a weighted sum adding up to a composite driving session score, the client application 669 may instead be a weighted sum that is subtracted from a maximum composite driving session score.)

As per claim 11, it recites a driver-scoring device comprising a processor and a non- transitory computer-readable storage medium having limitations similar to those of claim 1 and therefore is rejected on the same basis. Fields teaches the driver-scoring device comprising a processor and a non- transitory computer-readable storage medium (Fields: Fig. 1B; Para 35 “The driving-monitor system 30 is an electronic system or device including a processor 131 and a memory 133”) to complete the limitations listed. 

As per claim 12, it recites a driver-scoring device comprising a processor and a non- transitory computer-readable storage medium comprising instructions having limitations similar to those of claim 2 and therefore is rejected on the same basis.

As per claim 13, it recites a driver-scoring device comprising a processor and a non- transitory computer-readable storage medium comprising instructions having limitations similar to those of claim 3 and therefore is rejected on the same basis.

As per claim 14, it recites a driver-scoring device comprising a processor and a non- transitory computer-readable storage medium comprising instructions having limitations similar to those of claim 4 and therefore is rejected on the same basis.

As per claim 15, it recites a driver-scoring device comprising a processor and a non- transitory computer-readable storage medium comprising instructions having limitations similar to those of claim 5 and therefore is rejected on the same basis.

As per claim 16, it recites a driver-scoring device comprising a processor and a non- transitory computer-readable storage medium comprising instructions having limitations similar to those of claim 6 and therefore is rejected on the same basis.

As per claim 17, it recites a driver-scoring device comprising a processor and a non- transitory computer-readable storage medium comprising instructions having limitations similar to those of claim 7 and therefore is rejected on the same basis.

As per claim 20, it recites a driver-scoring device comprising a processor and a non- transitory computer-readable storage medium comprising instructions having limitations similar to those of claim 10 and therefore is rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668